DETAILED ACTION
This communication is in response to application filed on filed June 30, 2020 and a preliminary amendment filed 08/30/2020, of which claim 1 is canceled and claims 2-32 are added as new, said application is a continuation of U.S. Provisional Patent Application No.12/566,673, filed 09/25/2009, now U.S. Patent No.10,705,701, and claims Priority from Provisional Application No. 61/210338, filed 03/16/2009.  Claims 2-32 are pending and presented for examination of which claims 2, 31 and 32 are in independent form. The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statements filed in the following fail to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  
Regarding IDS filed 08/13/2020: The Non-Patent Literature Documents “Cite No. 149”(Notice of Allowance...Japanese Patent Application No. 2012-500842, mailed...June 20, 2014...).and “Cite No. 171”(Notice of Allowance...Chinses Patent Application No. 200780033722.5, mailed ...June 19, 2014) ), “Cite No. 183”(Office Action...Chinses Patent Application No. 201210308569.5, mailed...Feb. 05, 2016...), “Cite No. 245”(Office Action...Japanese Patent Application No. 2014-17726, mailed...February 09, 2015...) are all Non-English documents and there are no English explanation of relevance for these citations as well.  Regarding “Cite No. 263”(SAWYER, BRAIN, “Get with the CoverFlow”....), “Cite No. 282”(WHITEHOUSE, BEN, “Coverflow: Better Digital Music Navigation”....”), “Cite No. 285”(YAMAGUCHI, YUU, “Useful Freeware and Shareware Information”...June 06, 2006...), there are no copies being provided for these citations.
Regarding IDS filed 08/20/2020:  There is no copy provided for Non-Patent Literature Document Cite. No. 3(“Office Action received for Chinese Patent Application No. 201911128105.4, mailed...July 03, 2020, 18 oages...”).
Regarding IDS filed 11/12/2020:  There are no copies provided for Non-Patent Literature Documents: Cite. No. 1(FENG LIPENG....), Cite. No. 4(“REV. SOME CULTURE...”), Cite. No. 5(“WZ SCIENCE ALLIANCE....”).
Regarding IDS filed 01/06/2022:  Foreign Patent Documents Cite No. 3(KR10-2016-0141847) and Cite No. 4(KR10-2017-0027999) are all Non-English documents and there are no English explanation of relevance for these citations as well.

Allowable Subject Matter
Claims 2, 31 and 32 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Regarding claim 2, the allowable subject matter is directed to the limitation “...wherein movement of the contact comprises a first component of movement of the contact in a direction parallel to the first predefined direction and a second component of movement of the contact in a direction perpendicular to the first predefined direction; while the contact is located at the second location: determining a first offset distance in accordance with a detected amount of the second component of movement of the contact; moving the current position within the content at a first scrubbing rate; detecting movement of the contact across the display from the first location to a third location, wherein the second location is different than the third location; and while the contact is located at the third location: determining a second offset distance in accordance with a detected amount of the second component of movement of the contact; and moving the current position within the content at a second scrubbing rate, wherein: the second scrubbing rate is less than the first scrubbing rate when the second offset distance is greater than the first offset distance, and the second scrubbing rate is greater than the first scrubbing rate when the second offset distance is less than the first offset distance”.  Claims 31-32 recites similar limitations as in claim 2, therefore contain the same allowable subject matter.  Regarding the closest prior arts found, Calkins et al. (US PGPub. No. 2014/0215413) (hereinafter Calkins) despite of the later filing date is the closest prior art that teaches user moving a finger against a surface of the touchscreen from a first position to a second position, determining a first distance between the first position and the second position and determine a scrubbing speed factor based on the first distance, however, Calkins does not teach the finger movement from the first position to the second position comprises a first component and a second component that is perpendicular to each other and to determine a first offset distance based on the second component and the rest of the limitations.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following claims are indefinite:
Claim 2 overall is unclear, first the limitation “...determining a first offset distance in accordance with a detected amount of the second component of movement of the contact... determining a second offset distance in accordance with a detected amount of the second component of movement of the contact;....” is inconsistent with the description in the specification, for example, according to the published specification paragraph [0244] the detecting a contact on the display at a first location...detecting movement of the contact across the display from the first location to a second location, wherein movement of the contact comprises a first component of movement of the contact in a direction parallel to the first predefined direction and a second component of movement of the contact in a direction perpendicular to the first predefined direction; while the contact is located at the second location: determining a first offset distance in accordance with a detected amount of the second component of movement of the contact; moving the current position within the content at a first scrubbing rate; detecting movement of the contact across the display from the first location to a third location, wherein the second location is different than the third location; and while the contact is located at the third location: determining a second offset distance in accordance with a detected amount of the second component of movement of the contact;....” is unclear because while the contact 
Claim 5 overall is unclear in view of parent claim 2. According to parent claim 2, the contact is at a first location that corresponds to a progress icon, however, claim 5 is claiming the same “the contact” from parent clam 1 is at a location that corresponds to a location in the predefined area, however, it is unclear where is this location in the predefined area since it could be anywhere in the predefined area.
Claim 6 recites a scroll bar and the progress icon, however, there seem to be a disconnect between the progress icon and the scroll bar since the claim does not specify the progress icon is located on the scroll bar, therefore, the scroll bar can be standalone and displayed at a location different from the progress icon. 
Claim 23 is unclear in terms of where is this first side and second side of a boundary, and a boundary with respect to what?
Claim 30 also references the same “the second component” directed to the second location in parent claim 2 as well as how offset distance is determined has similar issues as in claim 2 (see above claim 2 rejection), and is rejected along the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are included in form PTO-892.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174